      Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

               – against –                              OPINION & ORDER
                                                            19 Cr. 486 (ER)
DONALD BLAKSTAD,

                             Defendant.


RAMOS, D.J.:

       Before the Court are a number of pretrial motions by Blakstad to transfer venue,
Doc. 52, suppress evidence from several search warrants, Docs. 70, 72, secure a bill of

particulars, Doc. 48, issue a Rule 17(c) subpoena, Doc. 35, to disclose or preserve Brady,

Giglio, and Jencks Act material, Docs. 50, 56, and to condition the admissibility of

summary charts on early disclosure, Doc. 54. For the following reasons, all of Blakstad’s

motions are DENIED.
I.     BACKGROUND
       A. �e Indictments
       A Southern District grand jury returned the ﬁrst of two indictments in this case in

July 2019. Doc. 2. �e indictment alleged an insider trading scheme led by Blakstad

directed at Illumina, Inc., a San Diego biotechnology company listed on the Nasdaq in

New York. Id. ¶¶ 1, 3. In addition to Blakstad, the alleged scheme included Martha

Patricia Bustos, an accountant at Illumina who allegedly provided inside information to

Blakstad, as well as four unnamed coconspirators. Id. ¶¶ 2, 4–7, 20, 26. In each alleged

instance of insider trading, Blakstad would receive inside information from Bustos and

either execute a proﬁtable trade himself or pass the information to a coconspirator, who

would then make the trade him or herself for personal beneﬁt or for the beneﬁt of

Blakstad. Id. ¶¶ 9–11.
       Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 2 of 23




         �is indictment alleged one count of conspiracy to commit securities fraud, two

counts of securities fraud, one count of conspiracy to commit wire fraud, and one count

of wire fraud. �e alleged conspiracy involved the use of Bustos’ information in sets of

transactions that occurred in April 2016, October 2016, August 2017, and July 2018.

Indictment ¶ 40. �e April 2016 transaction involved “CC-4,” a Florida-based friend and

business associate of Blakstad. Id. ¶¶ 7, 14. �e October 2016 transaction involved all of

the coconspirators, including “CC-4,” “CC-1,” a San Francisco-based principal of a New

York ﬁrm, “CC-2,” a Manhattan-based owner of the same ﬁrm, and “CC-3,” a California-
based watchmaker, who attempted to act on the information Blakstad provided while

CC-3 was in Manhattan. Id. ¶¶ 4–6, 18, 20. �e indictment alleged that CC-1 transferred

nearly $2.6 million to Blakstad via wires that traveled through Manhattan. Id. ¶ 19. �e

August 2017 transaction involved CC-2, CC-3, and CC-4, with the indictment alleging

that Blakstad wired money through Manhattan and coordinated the purchase via phone

calls and emails with the Manhattan-based CC-2. Id. ¶¶ 27, 28. �e July 2018

transaction involved only CC-4. Id. ¶ 34. Blakstad was arrested on August 8, 2019, in

the Southern District of California. See Doc. 12.

         Another grand jury returned a superseding indictment in January 2020. Doc. 60.

�is indictment realleged the scheme contained in the original indictment, and it made

new allegations regarding the April 2016, August 2017, and July 2018 transactions as

they pertained to a Florida-based associate of Blakstad (“Associate-3”). 1 See, e.g., id.

¶¶ 16, 34, 42. �e superseding indictment also added one count of conspiracy to commit

securities and wire fraud, as well as one count of wire fraud. �ese new counts involved

a scheme separate from the transactions allegedly driven by Bustos’ inside information.

�is scheme involved only Blakstad and CC-4, wherein they solicited investments into


1
 Associate-1, a friend and business associate of CC-3, and Associate-2, a friend and business associate of
Blakstad, are alleged to have made transactions based on the inside information as well. See Indictment
¶¶ 20, 26.



                                                     2
       Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 3 of 23




three diﬀerent business. Superseding Indictment ¶ 56. Rather than invest the funds they

raised in those businesses, Blakstad and CC-4 allegedly used the funds to make luxury

purchases for themselves. Id. ¶ 59. One of the alleged victims of the scheme was

Associate-3. See id. ¶ 58.
        B. Issued Warrants
        Before either indictment was issued and Blakstad was arrested, the Government

obtained four warrants relevant to this motion. �e ﬁrst warrant was directed to

Microsoft in October 2018, Doc. 71 ex. A (“Microsoft Warrant”), and the second to Apple

in November 2018, Doc. 71 ex. B (“Apple Warrant”). 2 Based on aﬃdavits by FBI

Special Agent Sylvia Marakas, Magistrate Judge Parker in the case of the Microsoft

warrant and Magistrate Judge Lehrburger in the case of Apple found that there was

probable cause to believe that one Microsoft MSN email account and four Apple iCloud

accounts contained evidence of securities fraud and wire fraud involving insider trading

in violation of sections 2, 371, 1343, 1348 and 1349 of Title 18 of the U.S. Code, sections

78j(b) and 78ﬀ of Title 15, and section 240.10b-5 of Title 17 of the Code of Federal

Regulations. Microsoft Warrant at 4; id. attach. A at 2 (identifying violations of these

provisions the “Subject Oﬀenses”); Apple Warrant at 1, id. attach. A at 2. �e magistrate

judges directed Microsoft and Apple to produce all emails sent or received after January

1, 2015, as well as ﬁles, history, address book information, subscriber information,

transactional records, customer correspondence, service information, and backup data

from the accounts. Microsoft Warrant attach. A at 1–2; Apple Warrant attach. A at 1–2.

�e warrants then permitted law enforcement to look for evidence associated with the

Subject Oﬀenses, speciﬁcally including:
            a. Evidence of communications relating to [Illumina], including
               communications with individuals with access to, or in posses-
               sion of, material nonpublic information regarding Illumina;

2
 �e warrants were issued pursuant to the Stored Communication Act, which requires a warrant for the
production of certain data maintained by online service providers. 18 U.S.C. § 2703.



                                                  3
      Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 4 of 23




           b. Evidence relating to the conveyance of material non-public in-
              formation relating to Illumina;
           c. Evidence relating to taking actions for the beneﬁt of individuals
              with access to, or in possession of, material nonpublic infor-
              mation regarding Illumina;
           d. Evidence relating to transactions in Illumina securities, as well
              as evidence of the ownership and control over brokerage ac-
              counts used to conduct such transactions;
           e. Evidence relating to identities and locations of, and communi-
              cations with, coconspirators;
           f. Evidence relating to the relationship between Martha Patricia
              Bustos and Donald Blakstad;
           g. Evidence relating to the relationship between Donald Blakstad
              and, respectively, [two other co-conspirators];
           h. Evidence relating to the state of mind of individuals conducting
              transactions in Illumina securities and/or in possession of mate-
              rial nonpublic information regarding Illumina;
           i. Evidence relating to brokerage accounts, bank accounts, other
              email addresses, and/or phone numbers used by the individual(s)
              controlling or using the Subject Accounts and/or other individu-
              als who traded in Illumina securities or had access to or were in
              possession of material nonpublic information regarding Illu-
              mina;
           j. Evidence relating to the proceeds of any trading in Illumina se-
              curities, including the transfer and disposition of any such pro-
              ceeds;
           k. Evidence of the geographic location of user of the Subject Ac-
              counts, as well as the computer or device used to access the Sub-
              ject Accounts;
           l. Evidence relating to eﬀorts to conceal the Subject Oﬀenses and
              evade law enforcement and/or regulatory agencies; and
           m. Evidence reﬂecting the location of other evidence of the Subject
              Oﬀenses.
Microsoft Warrant attach. A at 2–3; see also Apple Warrant attach. B at 2–3 (listing a

substantially identical set of evidence sought).

       In the aﬃdavits on which both warrants were based, the aﬃant, Special Agent

Marakas, described the procedures that would be used to review the information

produced by Microsoft and Apple. Marakas indicated that law enforcement personnel


                                              4
      Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 5 of 23




would conduct a “cursory inspection” of all information in the accounts, in addition to the

use of keyword searches, because data in images, for example, may not be discoverable

through text search, and because “it is impossible to know in advance all of the unique

words or phrases” suspects may use. Doc. 80, exs. 1 ¶ 21, 2 ¶ 30. �e Government

represents in its brieﬁng that it used a ﬁlter team to “segregate[] material that was

potentially protected by attorney–client privilege” and provided to Blakstad both the

entirety of what was produced by Microsoft and Apple and what the Government deemed

responsive to the warrants. Doc. 73 at 17.
       �e third and fourth warrants were issued by Magistrate Judge Moses in April and

July 2019, addressed to Verizon, Sprint, T-Mobile, and AT&T, and directed at obtaining

cellphone location information and prospective call logs. Doc. 73 exs. A, B. Together,

the two warrants targeted eight cellphones. Id. ¶ 1. Judge Moses found probable cause

that evidence of “criminal insider trading” would be “reveal[ed]” through prospective and

historical location information of the targeted cell phones, and she found that call log

information would be relevant to the Government’s ongoing investigation into Blakstad.

Id. ¶¶ 2, 4. �e warrants directed the cell phone providers to produce prospective

location data for a period of 45 days from the dates of the warrants, prospective call log

information for a period of 60 days from the dates of the warrants, and historical data

dating from March 2, 2019 for the April warrant and June 1, 2019 for the July warrant.

Id. ¶ 7–9.

       Both of these warrants were supported by aﬃdavits, with Marakas swearing out

the aﬃdavit supporting the April warrant and FBI Special Agent Jennifer Riker swearing

out the aﬃdavit supporting the July warrant. Doc. 80, exs. 3, 4. In addition to reviewing

the evidence of the schemes described in the indictments, Marakas averred that the

Government sought the location and call log data of target cellphones to track their

movements and aid in seizing them simultaneously at a later time. Doc. 80, ex. 1 ¶ 34.

In her aﬃdavit, Riker averred that the cell phone data sought in the July warrant would


                                              5
      Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 6 of 23




assist in locating and arresting Blakstad, speciﬁcally noting that Blakstad kept residences

in both San Diego and Las Vegas. Doc. 80, ex. 2 ¶ 6.
       C. Procedural History
       �e Court held an initial pretrial conference in August 2019. At that conference,

two New York-based attorneys appeared in person for Blakstad, and a third attorney, San

Diego-based Eugene G. Iredale, moved for admission pro hac vice. �e Court scheduled

a second pretrial conference in October 2019 to provide time for defense counsel to

review discovery provided by the Government. At that October conference, attended in

person by Iredale, Blakstad indicated that he planned to move for a transfer of venue to

San Diego, in addition to other pretrial motions. Blakstad properly ﬁled his ﬁrst set of

pretrial motions in December 2019. �e Government ﬁled a superseding indictment in

January 2020, and the parties met for another pretrial conference in February. At that

conference, the Court set a trial date in November 2020 and granted Blakstad leave to ﬁle

additional pretrial motions. Blakstad ﬁled those motions in May 2020. In August 2020,

due to the impact of the COVID-19 pandemic, the Court adjourned the jury trial sine die.
II.    MOTION TO TRANSFER VENUE
       Blakstad ﬁrst moves the Court to transfer his case to the Southern District of

California, primarily because he currently lives in San Diego. �at motion is DENIED.
A court “may transfer the proceeding, or one or more counts, against that defendant to

another district for the convenience of the parties, any victim, and the witnesses, and in

the interest of justice.” Fed. R. Crim. P. 21(b). “Disposition of a Rule 21(b) motion is

vested in the sound discretion of the district court.” United States v. Maldonado-Rivera,

922 F.2d 934, 966 (2d Cir. 1990). When deciding such motions, courts look to ten factors

articulated by the Supreme Court in Platt v. Minnesota Mining & Manufacturing Co., 376

U.S. 240, 243–44 (1964):
       1. location of the defendants;
       2. location of the possible witnesses;



                                             6
      Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 7 of 23




       3. location of the events likely to be at issue;
       4. location of relevant documents and records;
       5. potential for disruption of the defendants’ businesses if transfer is denied;
       6. expenses to be incurred by the parties if transfer is denied;
       7. location of defense counsel;
       8. relative accessibility of the place of trial;
       9. docket conditions of each potential district; and
       10. any other special circumstance that might bear on the desirability of transfer.

Maldonado-Rivera, 922 F.2d at 966. “As a general rule, a criminal prosecution should be

retained in the original district in which it was ﬁled, and defendants bear the burden of

justifying a transfer.” United States v. Riley, 296 F.R.D. 272, 275 (S.D.N.Y. 2014)

(internal quotations and citations omitted).

       Although not dispositive, the ﬁrst Platt factor weighs in Blakstad’s favor, as he

currently resides in San Diego. See Platt, 376 U.S. at 245.

       �e second factor is neutral. As the burden of justifying a transfer rests on

Blakstad, he must speciﬁcally describe how particular witnesses would be entirely

prevented from testifying at trial in the Southern District of New York. See United States

v. Spy Factory, Inc., 951 F. Supp. 450, 556–57 (S.D.N.Y. 1997) (Sotomayor, J.). Indeed,

the one case he cites in his favor illustrates the need for a particularized showing, with the

court only ﬁnding that transfer was warranted after the defendant had identiﬁed speciﬁc

character witnesses who would be unable to travel from Houston to Chicago. See United

States v. Radley, 558 F. Supp. 2d 865, 878 (N.D. Ill. 2008). In contrast to the defendant

in Radley, Blakstad has not identiﬁed anyone who would testify on his behalf or what

they would testify to, merely asserting that his “witnesses are located in Southern

California,” and that bringing them to Manhattan “can make their use impractical.” Doc.

53 at 2. �is “naked allegation that witnesses will be inconvenienced by trial in a distant

forum will not suﬃce for transfer.” Spy Factory, 951 F. Supp. at 456; see also United

States v. Brooks, No. 08 Cr. 35 (PKL), 2008 WL 2944626, at *2 (S.D.N.Y. July 31, 2008)


                                               7
      Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 8 of 23




(ﬁnding “bare assertion” of hardship in bringing witnesses to Manhattan from Alabama

insuﬃcient in tipping second Platt factor in defendant’s favor). Given that the

Government has not identiﬁed its witnesses yet, either, this factor does not lean in favor

of either party.

        �e third factor, concerning the location of the events at issue, is neutral.

Blakstad argues the alleged tipster worked in San Diego, where Illumina is located, as did

he. In favor of trial in New York, the Government notes that CC-3 was based in

Manhattan, as was his ﬁrm, that Illumina was listed on a New York stock exchange, the
Nasdaq, and that several calls, emails, and wire transfer moved through Manhattan.

Furthermore, CC-4 and Associate-3, one of the alleged victims of the securities fraud

described in the superseding indictment, are based in Florida. “Because the criminal

activity that was alleged to have occurred in this case was concededly national in scope,

the location of the events at issue favors neither side.” Spy Factory, Inc., 951 F. Supp. at

457; see also United States v. Ebbers, No. 02 Cr. 1144 (BSJ), 2004 WL 2346154, at *1

(S.D.N.Y. Oct. 18, 2004) (ﬁnding third factor did not weigh in favor of transfer when

securities fraud involved national company listed on Nasdaq and Government’s case

involved conversations with New York entities).

        �e fourth factor, the location of relevant documents and records, is also neutral.

�e Government represents that all discovery materials have been converted to a digital

format and produced to defense counsel. See United States v. Datta, 797 F. Supp. 2d 448,

450 (S.D.N.Y. 2011) (ﬁnding that electronic format of documents “neutraliz[ed] any issue

concerning the location of documents”).

        �e ﬁfth factor, the potential for disruption of the defendant’s business, does not

weigh in favor of transfer. Blakstad’s bare assertion that “[t]ravel across the United

States will cause substantial disruption to defendant’s business and life,” Doc. 52 at 3, is

belied by the fact that he has already traveled to New York twice for pretrial conferences

without apparent diﬃcultly. Without more, the Court cannot ﬁnd that this factor weighs


                                              8
      Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 9 of 23




in Blakstad’s favor. See Spy Factory, 951 F. Supp. at 459 (ﬁnding this factor weighed

“slightly” in defendants’ favor after defendants provided speciﬁc impact of trial on their

livelihoods).

          �e sixth factor, the expenses to be incurred by the parties, is also neutral. As

with several of the preceding arguments, Blakstad simply asserts that “[t]ravel costs to

New York and the expense of hotel lodging in Manhattan present signiﬁcant costs.” Doc.

52 at 3. He further claims that there would be costs to transport and house unnamed

witnesses, as well as out-of-state trial counsel. Id. �is is not enough, however, to show
that he is “ﬁnancially incapable of funding [his] defense” were this trial — expected by

the Government to take about two weeks — to stay in New York. Spy Factory, 951 F.

Supp. at 459 (ﬁnding that the expenses of a two-month trial in New York did not counsel

in favor of transfer). Although the Government speciﬁes that transferring would require

moving two Assistant U.S. Attorneys, a paralegal, and two or more law enforcement

agents to San Diego, the Court ﬁnds the costs of transporting and housing attorneys and

related staﬀ would be roughly similar between the parties. See United States v. Carey,

152 F. Supp. 2d 415, 423 (S.D.N.Y. 2001).

          �e seventh factor, location of counsel, weighs in favor of maintaining this action

in New York. �e Government’s two attorneys are based in New York, while Blakstad’s

single primary counsel is located in San Diego. Although Blakstad has retained local

counsel in New York, he has represented that his counsel from San Diego will try his

case. As more attorneys are based in New York than San Diego, this factor suggests that

keeping trial in Manhattan will be less costly and more convenient for the parties. See

Spy Factory, 951 F. Supp. at 460.

          �e eighth factor, relative accessibility of the venues, is neutral. Both New York

and San Diego have major international airports available. See Spy Factory, 951 F. Supp.

at 460.




                                               9
      Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 10 of 23




        �e ninth factor, docket conditions, is also neutral. Although this trial was

adjourned due to the COVID-19 pandemic, jury trials have since begun again in the

Southern District and the Court expects it will soon reschedule this case for trial.

Blakstad has not presented any information that suggests the relative docket conditions in

San Diego are any diﬀerent.

        In support of moving the trial based on the tenth factor, special circumstances,

Blakstad argues that the ongoing COVID-19 pandemic could endanger at least himself

and Bustos, the alleged source of Blakstad’s inside information, because of the need for
travel to New York from San Diego. He further represents that he is particularly at risk of

serious illness or death given his age, weight, and pre-existing conditions.

        But this is an argument against holding any trial at all, rather than where to hold

the trial. �e pandemic is a rapidly evolving situation, with the disease spreading across

the entire country during the pendency of this motion. As of October 6, 2020, according

to data compiled by the New York Times, 3 San Diego County reported 1926 cases in the

previous seven days, or 58 cases per 100,000 people. New York City, by contrast, has

reported 3826 cases in the previous seven days, or 45 cases per 100,000 people. �at

data can and likely will change between now and trial. Nevertheless, the courthouses

here have developed protocols necessary to conduct in-person trials safely. 4 Without

more, the Court will not weigh this factor in favor of transferring this case to San Diego. 5




3
 Covid in the U.S.: Latest Map and Case Count, N.Y. Times (last updated Oct. 6, 2020),
https://nyti.ms/39jvJEY.
4
 U.S. Dist. Ct. for S. Dist. of N.Y., Resuming Jury Trials in the SDNY (2020),
https://nysd.uscourts.gov/sites/default/ﬁles/local_rules/Plan%20for%20Resuming%20Jury%20Trials.pdf.
5
  �e Government additionally argues, under the sixth factor, that Blakstad impermissibly delayed ﬁling
this motion. �e Court ﬁnds that this argument is best considered as a “special circumstance,” rather than a
matter of expense. See Spy Factory, Inc., 951 F. Supp. at 461.
Although Blakstad did not indicate that he would bring this motion to transfer venue until October 2019,
approximately three months after the initial indictment was ﬁled, the Court does not ﬁnd he was untimely.
�e Court will not weigh the time it has taken to brief and consider this motion against Blakstad.



                                                    10
       Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 11 of 23




        In sum, the only factor counseling in favor of transfer in this case is Blakstad’s

residence in San Diego, while all other factors are either neutral or weigh slightly in the

Government’s favor. Given the presumption that a case should remain in the venue in

which it was ﬁled, Blakstad has failed to carry his burden to persuade the Court to order

transfer to the other side of the country. Accordingly, his motion to transfer venue is

DENIED.
III.    MOTIONS TO SUPPRESS
        Blakstad seeks to suppress two sets of evidence: “all evidence obtained by the

government as a result of the execution of overbroad warrants on defendant’s iCloud and

Microsoft Accounts,” Doc. 70, and “all evidence obtained as a result of warrants for cell

phone location data,” Doc. 72. For the following reasons, both motions are DENIED.
        A. Relevant Law
        �e Fourth Amendment to the U.S. Constitution requires that “no warrants shall

issue, but upon probable cause . . . and particularly describing the place to be searched,

and the persons or things to be seized.” In evaluating a warrant, therefore, a reviewing

court must determine whether the warrant in question was suﬃciently particular and

whether the warrant was supported by probable cause. See United States v. Galpin, 720

F.3d 436, 445 (2d Cir. 2013). �e duty of the reviewing court “is simply to ensure that
the magistrate had a substantial basis for concluding that probable cause existed.” Illinois

v. Gates, 462 U.S. 213, 238–39 (1983) (citing Jones v. United States, 362 U.S. 257, 271

(1960)) (internal quotation marks omitted). “A reviewing court must accord substantial

deference to the ﬁnding of an issuing judicial oﬃcer that probable cause exists.” United

States v. Wagner, 989 F.2d 69, 72 (2d Cir. 1993).

        �e Second Circuit has articulated three requirements a warrant must meet for it

to be considered suﬃciently particular: “First, a warrant must identify the speciﬁc

oﬀense for which the police have established probable cause. Second, a warrant must

describe the place to be searched. �ird, the warrant must specify the items to be seized


                                             11
     Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 12 of 23




by their relation to designated crimes.” Galpin, 720 F.3d at 445–46 (internal citations and

quotations omitted). Essentially, “the warrant must enable the executing oﬃcer to

ascertain and identify with reasonable certainty those items that the magistrate has

authorized him to seize.” United States v. George, 975 F.2d 72, 75 (2d Cir. 1992). In the

context of a digital search, like the ones discussed here, the Second Circuit has counseled

that courts should express “a heightened sensitivity to the particularity requirement.”

Galpin, 720 F.3d at 447.

       When determining whether the warrant is supported by probable cause, courts
must recall that probable cause is a “ﬂexible, common-sense standard.” Texas v. Brown,

460 U.S. 730, 742 (1983). “[O]nly the probability, and not a prima facie showing, of

criminal activity is the standard of probable cause.” Spinelli v. United States, 393 U.S.

410, 419 (1969), abrogated on other grounds by Illinois v. Gates, 462 U.S. 213 (1983).

“�e task of the issuing magistrate is simply to make a practical, common-sense decision

whether, given all the circumstances set forth in the aﬃdavit before him . . . there is a fair

probability that contraband or evidence of a crime will be found in a particular place.”

Illinois v. Gates, 462 U.S. at 238.

       Even if a court ﬁnds that a warrant is defective, it will not order that the resulting

evidence be suppressed so long as the Government demonstrates that the evidence was

“obtained in objectively reasonable reliance on a subsequently invalidated search

warrant.” United States v. Leon, 468 U.S. 897, 922 (1984); accord United States v. Clark,

638 F.3d 89, 99–100 (2d Cir. 2011). Given, however, that courts aﬀord a presumption of

reasonableness to searches conducted pursuant to a warrant, Clark, 638 F.3d at 100, there

are only four circumstances under which good faith exception will not apply:
           (1) where the issuing magistrate has been knowingly misled;
           (2) where the issuing magistrate wholly abandoned his or her judi-
               cial role;
           (3) where the application is so lacking in indicia of probable cause
               as to render reliance upon it unreasonable; and


                                              12
     Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 13 of 23




           (4) where the warrant is so facially deﬁcient that reliance upon it is
               unreasonable.
United States v. Moore, 968 F.2d 216, 222 (2d Cir. 1992).
       B. Apple iCloud & Microsoft Accounts
           Particularity
       �e Government has shown that the warrants authorizing searches of the iCloud

accounts and the MSN email account were suﬃciently particular, according to the test

laid out in Galpin, 720 F.3d at 445. First, the warrants indicated that the magistrate had

found probable cause of securities and wire fraud involving insider trading in violation of

provisions within Titles 15 and 18 of the U.S. Code and Title 17 of the Code of Federal

Regulations. Blakstad does not argue otherwise.

       Second, the warrants indicated the speciﬁc accounts that were to be searched as

well as the types of data that the Government would review. With regards to emails, for

example, the warrant directed that only messages created or received in or after January

2015 would be provided to the Government. In response, Blakstad complains that the

warrant did not specify any search protocols and in fact required law enforcement oﬃcers

to look through all ﬁles in order to ﬁnd what they were looking for; in other words, the

warrant did not state with particularity the speciﬁc folders (i.e., places) within the

accounts to be searched. But Blakstad does not point to any authority from the Second

Circuit or the Supreme Court to suggest such protocols are required in a warrant for

digital evidence. In reality, “[u]nlike the Ninth Circuit, [the Second Circuit has] not

required speciﬁc search protocols or minimization undertakings as basic predicates for

upholding digital search warrants.” Galpin, 720 F.3d at 451. Rather, “the manner in

which a warrant is executed is subject to later judicial review as to its reasonableness.”

Dalia v. United States, 441 U.S. 238, 258 (1979) (emphasis added); accord United States

v. Grubbs, 547 U.S. 90, 97–98 (2006) (“Nothing in the language of the Constitution or in

th[e] Court’s decisions interpreting that language suggests that . . . search warrants also

must include a speciﬁcation of the precise manner in which they are to be executed.”).


                                              13
     Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 14 of 23




       �e Court ﬁnds that the search of these accounts was reasonable. As Special

Agent Marakas averred in her aﬃdavits, a keyword search protocol alone would not be

suﬃcient to ﬁnd all relevant evidence in the accounts. Indeed, courts have speciﬁcally

recognized the limitations of keyword searches, because, after all, “few people keep

documents of their criminal transactions in a folder marked ‘drug records.’” United

States v. Riley, 906 F.2d 841, 845 (2d Cir. 1990). Furthermore, the use of a ﬁlter team

protected against any privileged information from being produced to the particular

lawyers prosecuting this case against Blakstad. And, despite being provided the full
dataset seized and the records the Government has deemed responsive, Blakstad has

failed to identify any speciﬁc record that should not have been provided to the

Government or deemed responsive pursuant to the warrant.

       Third, the warrant provided 13 categories of evidence for law enforcement to seek,

relating each category to the investigation of the identiﬁed oﬀenses. But Blakstad, citing

only Ninth Circuit law, argues that the 13 categories of evidence law enforcement were

allowed to seize were not speciﬁc enough for a searching oﬃcer to distinguish evidence

of a crime from otherwise lawful material. Doc. 71 at 7 (citing United States v. Spilotro,

800 F.2d 959, 963 (9th Cir. 1986)). No reasonable reading of the warrants suggests that

Blakstad is correct in his analysis. For example, category (a) directs the oﬃcer to look

for evidence of communications with individuals who have access to material, non-public

information — precisely the type of information that forms the core of the Government’s

case here. Categories (b) through (d) and (i) through (j) all relate to the transfer of non-

public information and its use in transactions involving the stock of Illumina, the

company Blakstad targeted. Categories (e) through (h) relate to Blakstad’s relationships

with his coconspirators, and categories (k) through (m) relate to the location of additional

evidence regarding the Subject Oﬀenses. Indeed, Blakstad does not explain how these

categories could “describe the items more particularly in light of the information

available to [the Government] at the time the warrant was issued.” Spilotro, 800 F.2d at


                                             14
      Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 15 of 23




963. To the contrary, these detailed warrants were suﬃciently particular to satisfy the

Fourth Amendment. See, e.g., United States v. Jacobson, 4 F. Supp. 3d 515, 523–24

(E.D.N.Y. 2014) (ﬁnding warrant suﬃciently particular when it cited particular federal

crimes, limited search to digital media at a certain oﬃce, and enumerated ten categories

of evidence to guide search).
             Overbreadth
        Blakstad argues that, although the cores of the warrants were supported by

probable cause, they authorized too sweeping of a search. Speciﬁcally, he argues that the

warrants contained “no explicit time limitation.” Doc. 71 at 9. 6 In this argument,

Blakstad confuses the description of the data to be searched by the Government, i.e., the

data that Apple and Microsoft provided, and the data to be seized by the Government,

i.e.,, the data that the Government deemed responsive and was to keep for potential use in

this case. �e Supreme Court has observed, “[i]n searches for papers, it is certain that

some innocuous documents will be examined, at least cursorily, in order to determine

whether they are, in fact, among those papers authorized to be seized.” Andresen v.

Maryland, 427 U.S. 463, 482 n.11 (1976). Courts have interpreted this in the context of

digital searches to mean that the Government may ﬁrst obtain all potentially relevant data

from a service provider and then inspect them to determine whether that data is

responsive to the warrant. See, e.g., In re a Warrant for All Content & Other Info.

Associated with the Email Account xxxxxxx gmail.com Maintained at Premises

Controlled by Google, Inc., 33 F. Supp. 3d 386, 391 (S.D.N.Y. 2014), as amended (Aug.

7, 2014); United States v. Bowen, 689 F. Supp. 2d 675, 682 (S.D.N.Y. 2010), aﬀ’d sub

nom. United States v. Ingram, 490 F. App’x 363 (2d Cir. 2012).




6
  Blakstad also argues that there was no protocol for separating reviewable from non-reviewable data. �is
argument fails to persuade the Court for the same reasons Blakstad’s arguments concerning a lack of search
terms fail. See supra Part III.B.1.



                                                   15
     Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 16 of 23




       With this distinction in mind, the warrant limited its seizure authorization to

evidence associated with the 13 categories of evidence discussed above, all supported by

probable cause. Furthermore, the warrant limited the search of email messages to a

period of approximately 15 months before the ﬁrst allegedly unlawful transaction — a

reasonable restriction given, for example, that evidence of a prior relationship among co-

conspirators can be relevant in establishing that Bustos’ stood to beneﬁt from providing

inside information and that Blakstad knew of this fact, see United States v. Martoma, 894

F.3d 64, 74 (2d Cir. 2017). See also United States v. Pinto-Thomas, 352 F. Supp. 3d 287,
307 (S.D.N.Y. 2018) (ﬁnding that warrant authorizing search of data relating to insider

trading scheme was not overbroad because it lacked limiting timeframe). Data dated

after the allegedly unlawful transactions is relevant, as well — it may show evidence of

how the proceeds from the transactions were distributed and to whom.
           Good Faith Reliance
       Even if this Court were to ﬁnd that the magistrate judges had erred in their

issuance of these warrants, it would deny Blakstad’s motion because law enforcement

relied upon the warrants in good faith. In opposition, Blakstad solely argues that the

warrants were so facially deﬁcient that reliance upon them would be unreasonable. But,

for reliance on a warrant to be unreasonable, a Court must determine that “a reasonably

well-trained oﬃcer would have known that the search was illegal despite the magistrate’s

authorization.” United States v. Buck, 813 F.2d 588, 592 (2d Cir. 1987) (quoting United

States v. Leon, 468 U.S. 897, 922 n.23 (1984)). Given that Blakstad has pointed to no

controlling authority suggesting, for example, that search protocols or a narrow

timeframe were necessary for a warrant of this type, the Court ﬁnds implausible that any

oﬃcer would think the searches to be illegal in the face of the authorizations by Judge

Parker and Judge Lehrburger.




                                            16
      Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 17 of 23




             Standing
         Finally, Blakstad has not made any attempt to establish his standing to challenge

the search of any of these accounts. “When considering a claimed violation of Fourth

Amendment rights, the burden is on the defendant to establish that his own rights under

the Fourth Amendment were violated.” United States v. Paulino, 850 F.2d 93, 96 (2d Cir.

1988) (citing Rakas v. Illinois, 439 U.S. 128, 134, 138–39 (1978)). It is long established

that a defendant can meet this burden only by submitting an aﬃdavit by someone with

personal knowledge that establishes his privacy interest in the thing that was searched.

See, e.g., United States v. Lauria, No. 19 Cr 449 (NSR), 2020 WL 5743523, at *6

(S.D.N.Y. Sept. 25, 2020). As Blakstad has submitted nothing, he has failed to carry his

burden, and his motion is denied on this independent basis.
         C. Cell Phone Historical Location Information
         Blakstad argues that the warrants authorizing seizure of historical location

information from the cell phone providers were unsupported by probable cause, mainly

because the unlawful activity alleged in the aﬃdavits ceased long before the warrants

were issued. 7 Rather than arguing that the historical information itself would be evidence

of a crime, the Government counters that the information sought was to be used in

locating the cell phones themselves, as well as their users.

         Regardless of the existence of probable cause for the seizure of the historical
location data, Blakstad has failed to present any aﬃdavit suggesting he had an

expectation of privacy in the historical location information, compelling his motion’s

denial. And the Court, absent any argument to the contrary, ﬁnds that the Government’s

reliance on Judge Moses’ issuance of the warrant was reasonable. Accordingly, his

motion to suppress the historical cell phone location data is DENIED.


7
 Although Blakstad cites Carpenter v. United States, 585 U.S. ----, 138 S. Ct. 2206 (2018), it is inapposite
to this case. In Carpenter, the Supreme Court held, “Before compelling a wireless carrier to turn over a
subscriber's [cell site location information], the Government's obligation is a familiar one — get a warrant.”
Id. at 2221. �e Government did so here.



                                                     17
      Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 18 of 23




IV.    BILL OF PARTICULARS
       Blakstad seeks a bill of particulars from the Government that describes “the

speciﬁc information the prosecution claims to be the forbidden ‘Inside Information.’”

Doc. 49 at 1. Because the Court ﬁnds that he has received that information through

pretrial discovery, his motion is DENIED.

       “Rule 7(f) of the Federal Rules of Criminal Procedure permits a defendant to seek

a bill of particulars in order to identify with suﬃcient particularity the nature of the

charge pending against him, thereby enabling [the] defendant to prepare for trial, to

prevent surprise, and to interpose a plea of double jeopardy should he be prosecuted a

second time for the same oﬀense.” United States v. Bortnovsky, 820 F.2d 572, 574 (2d

Cir. 1987). “A bill of particulars should be required only where the charges of the

indictment are so general that they do not advise the defendant of the speciﬁc acts of

which he is accused.” United States v. Feola, 651 F. Supp. 1068, 1132 (S.D.N.Y.), aﬀ’d,

875 F.2d 857 (2d Cir. 1987) (summary order). “It is not enough that the information

would be useful to the defendant; if the defendant has been given adequate notice of the

charges against him, the government is not required to disclose additional details about its

case. �e court must be cognizant of the fact that a bill of particulars conﬁnes the

government’s evidence at trial to the particulars furnished.” United States v. Payden, 613

F. Supp. 800, 816 (S.D.N.Y. 1985).

       “�erefore, the proper test in deciding whether a bill of particulars should be

required of the Government is whether the bill of particulars is necessary for the defense,

not whether it would aid the defendant in his preparation.” United States v. Trippe, 171 F.

Supp. 2d 230, 240 (S.D.N.Y. 2001) (emphasis added). “Whether to grant a bill of

particulars rests within the sound discretion of the district court,” United States v. Panza,

750 F.2d 1141, 1148 (2d Cir. 1984), after considering “the totality of the information

available to the defendant — through the indictment, aﬃrmations, and general pre-trial




                                              18
     Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 19 of 23




discovery.” United States v. Thompson, 2013 WL 6246489, at *7 (S.D.N.Y. Dec. 3,

2013).

         �e Government argues that the information it has provided through its

indictments and pretrial discovery is more than adequate to inform Blakstad of the nature

of pending charges. �e indictments note that Bustos gave Blakstad inside information

concerning Illumina’s ﬁnancial condition in advance of speciﬁc earnings releases. And

the Government represents that it produced to Blakstad emails he allegedly received from

Bustos ahead of those earning releases. Furthermore, the Government represents that in
its discovery are numerous search warrant aﬃdavits that detail the Government’s case,

including at least one example of inside information and the timing of communications

between Bustos and Blakstad. Indeed, the Government indicates that it identiﬁed those

search warrant aﬃdavits in a phone call with Blakstad’s attorney, and it notes that the

discovery was electronically searchable and included indices with Bates ranges. Blakstad

does not suggest that any of these representations are incorrect.

         �is case, as far as insider trading cases go, is quite simple. �ere is one inside

tipster, one company, and four earnings releases that spurred allegedly unlawful

transactions. Given the single source of inside information and the limited number of

allegedly unlawful transactions, additional information beyond that provided in discovery

and the indictments is not necessary for Blakstad’s defense. Compare with United States

v. Rajaratnam, No. 09 Cr. 1184 (RJH), 2010 WL 2788168, at *2 (granting bill of

particulars for insider trading case “spanning six years and involving dozens of stocks,

dozens of co-conspirators, and a total of seven conspiracies as charged in the

indictment”). See also United States v. Stewart, No. 15 Cr. 287 (LTS), slip op. at 21–22

(S.D.N.Y. Jan. 19, 2016), Doc. 64 (denying motion for bill of particulars when a single

tipster was charged with providing information in advance of ﬁve sets of transactions).

         To be sure, the Government’s production is voluminous, and bills of particulars

may be ordered when the prosecution inundates the defense team with numerous ﬁles to


                                              19
     Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 20 of 23




sift through. See United States v. Bortnovsky, 820 F.2d 572, 574 (2d Cir. 1982). But the

Government has provided multiple tools to allow Blakstad to prepare his defense. He can

search for Bustos’ communications with the other coconspirators, he can rely on the

Government’s search warrant aﬃdavits to preview the Government’s case, and his

attorneys have already spoken directly with the Government about what is contained in

the production. “[T]he mere existence of “mountains of documents” does not entitle

[Blakstad] to a bill of particulars. United States v. Mandell, 710 F. Supp. 2d 368, 385

(S.D.N.Y. 2010). In reality, given the details contained within the Government’s
production and the manner in which it is organized, this production makes any potential

bill of particulars of limited marginal use, and certainly not necessary for Blakstad’s

defense. Accordingly, his motion is DENIED.
V.      ISSUANCE OF RULE 17(C) SUBPOENA
        Blakstad seeks Court approval of a subpoena directed at Illumina, demanding the

production of the following three categories of documents:
        1. �e Human Resources (personnel) ﬁle of Martha Bustos, including,
           but not limited to, speciﬁc description of job title; work assignments;
           and name(s) of supervisor(s) for the period of 1 January 2016
           through 31 December 2016; any documents relating to her termina-
           tion from employment at Illumina, the reasons for such termination,
           and any memorialization of statements she provided in regards to
           her termination;
        2. Any and all documents, reports, statements, or evidence relating to
           any investigation of Ms. Bustos’ conduct with respect to her access
           to, and use of, conﬁdential ﬁnancial information between 1 January
           2016 and 3 December 2018; and
        3. Any and all e-mail correspondence on Illumina owned or controlled
           media from Martha Bustos during the following periods: 1 April –
           30 April, 2016; 1 July – 30 July 2016; 1 October – 30 October 2016;
           1 January – 30 January 2017; 1 April – 30 April 2017; 1 July - 30
           July 2017; 1 October - 30 October 2017; 1 January – 30 January
           2018; 1 April - 30 April 2018; 1 July - 30 July 2018; 1 October - 30
           October 2018.
Doc. 47 at 3. He argues that the subpoenaed information is admissible because it tends to

show:


                                             20
      Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 21 of 23




              Ms. Bustos’ access, or lack of access, to conﬁdential ﬁnancial infor-
               mation;
              [S]tatements she gave to her employers regarding her conduct; any
               relevant information obtained by any internal Illumina investigation
               of the underlying acts; and
              [C]orrespondence and other data showing her communications (or
               lack of communication) during the time immediately before and af-
               ter the dates of the quarterly announcements of Illumina earnings,
               proﬁts, and projections.
Id. at 3–4 (bullets added). He baldly asserts that the information is “not otherwise

procurable” and that it will “allow for proper trial presentation.” Id. at 4.

         Rule 17 of the Federal Rules of Criminal Procedure allows for a party to subpoena

documents for use as evidence at trial. Notably, it is not a method of discovery that

supplements Rule 16. See United States v. Nixon, 418 U.S. 683, 698 (1974). In Nixon,

the Supreme Court adopted a four-part test articulated by Judge Weinfeld of this District:
               (1) that the documents are evidentiary and relevant;
               (2) that they are not otherwise procurable reasonably in advance of
               trial by exercise of due diligence;
               (3) that the party cannot properly prepare for trial without such pro-
               duction and inspection in advance of trial and that the failure to ob-
               tain such inspection may tend unreasonably to delay the trial; and
               (4) that the application is made in good faith and is not intended as
               a general “ﬁshing expedition.”
Id. at 699–700 (citing United States v. Iozia, 13 F.R.D. 335, 338 (S.D.N.Y. 1952)). In
other words, the party seeking issuance of the subpoena “must clear three hurdles: (1)

relevancy; (2) admissibility; (3) speciﬁcity.” Id. at 700. “Courts have consistently

interpreted the admissibility standard of Rule 17(c) to preclude production of materials

whose evidentiary use is limited to impeachment.” United States v. Cherry, 876 F. Supp.

547, 553 (S.D.N.Y. 1995) (collecting cases); see also Nixon, 418 U.S. at 701–02 (“[T]he

need for evidence to impeach witnesses is insuﬃcient to require its production in advance

of trial.”).




                                                21
      Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 22 of 23




       With these principles in mind, the Court must deny Blakstad’s motion for a Rule

17 subpoena. �e breadth of Blakstad’s request suggests that he is in fact ﬁshing for

impeachment evidence for use against Bustos, should she testify. For example, rather

than asking for speciﬁc parts of Bustos’ personnel ﬁle and proving to the Court how they

would be relevant or admissible, he seeks the entirety of her ﬁle, including all documents

related to her termination from Illumina. Furthermore, he has not shown that he is unable

to get this same information through the normal channels of Rule 16 discovery, especially

given that the Government represents that it has already turned over a signiﬁcant number
of documents originally secured from Illumina. And, ﬁnally, he has made no showing

that these documents — including email correspondence and summaries of internal

Illumina investigations — would be admissible, rather than excluded by the hearsay rule

or some other bar. Accordingly, his motion is DENIED.
VI.    PRESERVATION & DISCLOSURE
       OF EXCULPATORY & IMPEACHMENT MATERIAL
       Blakstad moves for disclosure of exculpatory and impeachment material pursuant

to Brady v. Maryland, 373 U.S. 834 (1963) and Giglio v. United States, 405 U.S. 150

(1972), as well as the preservation of witness interviews pursuant to the Jencks Act, 18

U.S.C. § 3500. Because the relief he requests is unnecessary at this time, his motions are

DENIED.
       As a general rule, Brady and its progeny do not require immediate disclosure of

all exculpatory and impeachment material upon request by a defendant. United States v.

Coppa, 267 F.3d 132, 146 (2d Cir. 2001). In Coppa, the Second Circuit observed that the

law appears settled as to when the prosecution must make a disclosure required by Brady:

“Brady material must be disclosed in time for its eﬀective use at trial.” Id. at 144. Courts

do, however, have some “discretion to order pretrial disclosures as a matter of sound case

management.” Id. at 146. Relatedly, the Jencks Act does not require pretrial production

of statements made by witnesses before trial at all, instead allowing the defendant to



                                            22
       Case 1:19-cr-00486-ER Document 81 Filed 10/09/20 Page 23 of 23




request those materials only after that witness has testiﬁed on direct examination at trial.

18 U.S.C. § 3500.

         �e Government has aﬃrmed that it understands its obligations to preserve and

produce exculpatory evidence and impeachment materials in a reasonable time before

trial, and the Court accepts this representation. As Blakstad has suggested no basis for

the Court to conclude otherwise, his motions in this regard are DENIED.
VII.     SUMMARY CHARTS
         Rule 1006 of the Federal Rules of Evidence allow a party to “use a summary,

chart, or calculation to prove the content of voluminous writings, recordings, or

photographs that cannot be conveniently examined in court.” Rule 1006 does not list any

requirement of advance notice. Blakstad requests that the Court condition admissibility

of any such charts on the Government providing reasonable advance notice. �e

Government represents that it not yet created any summaries, that it intends to produce

any such charts in a reasonable time before trial, and that it has already disclosed any

underlying records with which it would create such charts. Accordingly, an Order from

the Court regarding summary charts is unnecessary and not compelled by any Federal

Rule. Blakstad’s motion is DENIED.
VIII. CONCLUSION
         For the foregoing reasons, Blakstad’s pretrial motions are DENIED. As the Court

directed in its Order of August 19, 2020, the parties are directed to submit a joint status

report by October 19, 2020. �e Clerk of Court is respectfully directed to terminate the

motions: Docs. 35, 48, 50, 52, 54, 56, 70, and 72.


It is SO ORDERED.


Dated:    October 9, 2020
          New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.



                                             23
